DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 22, 2021 has been considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Park, US 2004/0109526, in view of Yamamoto, US 2021/0110781. 

Regarding Claim 1, Park (Fig. 9, annotated below) teaches “a display apparatus comprising a shift register (ST), a boosting circuit (LS), and a pixel (e.g., Pixel of LCD; ¶ 5, 12), 
-wherein the shift register (e.g., Stage ST is considered a “shift register”) comprises a first output terminal (1st output, marked below), a second output terminal (2nd output, marked below), and a third output terminal (3rd output, marked below), 
-wherein the boosting circuit (e.g., Level shifter LS is considered a “boosting circuit.”  For example, level shifters LS1 to LSn receive output shift signals SO1 to SOn, which have a swing voltage of 10V or less, and transmit output signals LO1 to LOn, which have a swing voltage of 10V or more; ¶ 73-74.  Therefore, level shifters LS act as a “booster.”  Output signals LO1 to LOn are then outputted as scanning pulses; ¶ 75) comprises a first transistor (T11), a second transistor (T8A), a third transistor (T14), a fourth transistor (T8B), and a first capacitor (CQL),” and 
-“wherein one of a source and a drain of the first transistor is electrically connected to one electrode of the first capacitor (e.g., Bottom electrode of T11, which is either a source or drain, connected to right electrode of capacitor CQL); 
-wherein the one electrode of the first capacitor is electrically connected to one of a source and a drain of the third transistor (e.g., Right electrode of capacitor CQL is electrically connected to top electrode of transistor T14.  The top electrode of T14 is either a source or drain, thus satisfying the claim limitation), 
-wherein the other electrode of the first capacitor is electrically connected to one of a source and a drain of the second transistor and one of a source and a drain of the fourth transistor (e.g., Left electrode of CQL is electrically connected to bottom electrode of T8B.  The bottom electrode of T8B is either a source or drain. Moreover, the left electrode of CQL is connected to the bottom electrode of T8A through T8B.  The bottom electrode of T8A is either a source or drain), 
-wherein a gate of the first transistor and a gate of the fourth transistor are electrically connected to the first output terminal (e.g., Gate of T11 is electrically connected to first output terminal through T9, T3B, and T3A, as shown below in the annotated Figure.  Moreover, the gate of T8A is connected to the first output directly), 
-wherein a gate of the second transistor is electrically connected to the second output terminal (e.g., Gate of T8B connected to 2nd output terminal), and wherein a gate of the third transistor is electrically connected to the third output terminal (e.g., Gate of T14 electrically coupled to third output terminal).”

    PNG
    media_image1.png
    605
    878
    media_image1.png
    Greyscale

Park does not teach “wherein the pixel comprises a fifth transistor”; and “wherein the one of the source and the drain of the third transistor is electrically connected to a gate of the fifth transistor.” 

However, Yamamoto (Fig. 1) teaches “wherein the pixel comprises a fifth transistor (e.g., Pixel of 1st row, 1st column, shown in Fig, 1).” 

In the combined invention, the “fifth transistor” of Yamamoto, as defined above, would be connected to the top electrode (either a source or drain) of T12 of Park through output signal LO, which is a scan pulse signal (Park ¶75).  The claim limitation “wherein the one of the source and the drain of the third transistor is electrically connected to a gate of the fifth transistor” would therefore be achieved. 

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Park with the above teachings of Yamamoto.  It is well-known in the art that pixels allow LCDs to display images (¶ 72). 

Regarding Claim 5, Park in view of Yamamoto teaches the display apparatus according to claim 1.

Park (Fig. 9) further teaches wherein the other of the source and the drain of the third transistor is electrically connected to the other of the source and the drain of the fourth transistor (e.g., Bottom electrode of T14 is electrically connected to the top electrode of T8A through T9, T8B, and bottom electrode of T8A).  

Claims 6–7 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yamamoto, as applied to claim 1 above, and in further view of Chung, US 2006/0006908. 

Regarding Claim 6, Park in view of Yamamoto teaches the display apparatus according to claim 1.

Chung (Fig. 10) further teaches “wherein the pixel comprises (111) a display element, and wherein the pixel has a function of generating third data on the basis of first data and second data and a function of performing display using the display element in accordance with the third data” (e.g., Controller 108 must receive display data from an external source.  This data is considered a “first data.”  The controller then transfers the data as a “second data” to the source driver, and the source driver transfers the data as a “third data” to the pixels. Therefore, the pixels display the “third data” based on the “first data” and “second data.”). 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Park in view of Yamamoto with the above teachings of Chung.  Receiving display data from an external source such as an internet or cable provider is necessary for the display to display images. 

Regarding Claim 7, Park in view of Yamamoto and in further view of Chung teaches the display apparatus according to claim 6.
Park further teaches “wherein the display element is a liquid crystal device” (e.g., pixels of LCD; ¶ 5, 12).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yamamoto, as applied to claim 1 above, and in further view of Wu, US 2018/0308871. 

Regarding Claim 8, Park in view of Yamamoto teaches the display apparatus according to claim 1, but does not teach “wherein the transistors included in the boosting circuit and the pixel each has a metal oxide in a channel formation region, and the metal oxide comprises In, Zn, and M (M is Al, Ti, Ga, Ge, Sn, Y, Zr, La, Ce, Nd, or Hf).”

 However, Wu teaches a pixel that is a metal oxide comprised of indium (IN), zinc (Zn), gallium (GA), and oxide (IGZO is comprised of indium, zinc, gallium, and oxide, thus satisfying the claim limitations; ¶ 57–58).  

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Park in view of Yamamoto with the above features of Wu.  Wu teaches or suggests that an IGZO semi-conductor has a strong carrier mobility, which helps improve the scan rate of the pixels (¶ 58). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yamamoto, as applied to claim 1 above, and in further view of Chang, US 2008/0192883. 

Regarding Claim 9, Park in view of Yamamoto teaches an electronic device comprising the display apparatus according to claim 1, but does not teach “a camera.”

However, Chang teaches a video camera with an LCD display (¶ 2).  Therefore, in the combined invention, the shift register of Park in view of Yamamoto would be applied to a LCD panel of a video camera. The claim limitations would therefore be achieved.

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Park in view of Yamamoto with the above teachings of Chang.  Video cameras with LCD displays are widely-used, allowing users to see what they are recording and to perform other functions. 
Allowable Subject Matter
Claims 2–4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is Examiner’s statement on the reasons for allowance: 

Regarding Claim 2, Park in view of Yamamoto teaches the display apparatus according to claim 1.

However, neither Park, Yamamoto, nor the prior art, either alone or in combination, teaches “wherein the shift register outputs a signal voltage to the first output terminal, the second output terminal, and the third output terminal in this order.”  

Regarding Claim 3, Park in view of Yamamoto teaches the display apparatus according to claim 1.

However, neither Park, Yamamoto, nor the remaining prior art, either alone or in combination, does not teach wherein “the boosting circuit further comprises a sixth transistor and a second capacitor, wherein one of a source and a drain of the sixth transistor is electrically connected to the first output terminal, wherein the other of the source and the drain of the sixth transistor is electrically connected to one electrode of the second capacitor and the gate of the first transistor, and wherein the other electrode of the second capacitor is electrically connected to the one of the source and the drain of the first transistor.”  

Regarding Claim 4, Park in view of Yamamoto teaches the display apparatus according to claim 1.

However, neither Park, Yamomoto, nor the remaining prior art, either alone or in combination, teaches “wherein the boosting circuit further comprises a seventh transistor, an eighth transistor, and a third capacitor, wherein a gate of the seventh transistor is electrically connected to the third output terminal, wherein one of a source and a drain of the seventh transistor is electrically connected to one electrode of the third capacitor, the gate of the third transistor, and one of a source and a drain of the eighth transistor, and wherein a gate of the eighth transistor is electrically connected to the first output terminal.”  




						Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        November 9, 2022